DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-27 as filed on 8/28/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not the method claimed “identifies a selected pollination window” produces characteristics in Poaceae crops within the scope of claims 24 and 26 and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 24 and 26, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims read on “a method of identifying a selected pollination window” (claim 1)  “a method of maximizing at least one desirable characteristic of Poaceae crop” (claims 24 and 26) while the specification discloses no method for “identifying a selected pollination window”  and method of maximization of at least one desirable characteristic as claimed.  
	(b) There is no direction or guidance presented for “identifying a selected pollination window” and maximizing at least one desirable characteristic of Poaceae crop.
	(c) There is an absence of working examples concerning maximizing at least one desirable characteristic of Poaceae crop.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims  1, 24 and 26.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 24,26 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to identifying a selected pollination window. The scope of “a selected” is not defined. Further, the method recites two steps namely monitoring changes in one or more parameters on one or more days during a specified time interval. The next step is “identifying a selected pollination window” with no guidance on the pre-selection, and  whether the pollination window occurs during the time interval in (i).  Claim 24 and 26 recite “the maximum recorded temperature.”  There is insufficient antecedent basis for this recitation. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-27 are rejected under 35 USC 103 as being unpatentable over 
Efstathiou et al. (Atmosph. Env. 45:2260-2276,2011), Chamecki et al. ( Agri. Forest Meteorol. 151:1055-1065,2011),  Viner et al. ( Crop Sci. 50:235-245, 2010) or Elwha WO 2016/196616 or Hallauer et al. (Crop Science 6(2) 216-218) in view of Cope et al. (WO 2016/210324), all cited by the applicant in an IDS.

Claim 1 and dependent claims are directed to a method of identifying a selected pollination window in a Poaceae crop by monitoring and assessing temperature, vapor pressure deficit and relative humidity.
Efstathiou (page 2261, second column, second paragraph - page 2263, first column, first paragraph),  Chamecki (page 1056, second column, fourth
paragraph 4; Table 1 ), Viner (page 236, first column, last paragraph - second
column, third paragraph; Figure 4) or Elwha [0027] that temperature, vapor
pressure deficit and relative humidity are important parameters for pollen
viability. In the prior art these parameters were monitored continuously in short
time intervals. Hallauer, for example, discloses a method to select a time of the day for effective pollination of a Poaceae crop, by routine experimentation. 
Therefore applying the claimed  parameters in selecting a pollination window for a crop is considered an obvious selection of optimized conditions that are determined by routine experimentation. No unexpected effects of these considerations are disclosed. 
Cope (abstract) discloses delivering intentionally delivering genetically different pollen in such amounts and fortuitously timed to result  in increased heterosis and accompanying grain yield increases resulting from increased grain size and the potential to influence grain content and constituents, and provides examples [0037] of pollination window selection. Therefore selecting a suitable pollination window enables maximizing at least one desirable characteristic in a Poaceae crop.

Claims 24-27 are directed to maximizing at least one desirable characteristic of a Poaceae crop comprising intentionally pollinating the crop during a selected pollination window that is between 2 hours and 6 hours after the maximum temperature of the day. 
Based on the information in the prior art it would have been obvious to one of ordinary skill in the art to experimentally identify a selected pollination window to achieve a pre-determined effect in Poaceae crop, by monitoring changes  in one or more of known factors, for example temperature, and intentionally pollinating the crop during that window with a reasonable expectation of successfully maximizing at least one  pre-determined desirable characteristic.  
Claims 1-27 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793